Citation Nr: 0106068	
Decision Date: 02/28/01    Archive Date: 03/02/01	

DOCKET NO.  00-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
38 U.S.C.A. Chapter 30 (West 1991) educational assistance in 
the amount of $943.37, to include the question of whether the 
indebtedness was properly created.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1975 to 
January 1990.

This matter arises from a June 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

During the pendency of this appeal, the veteran contended 
that although he began classes at the University of Phoenix 
on December 17, 1998, he should have been paid educational 
assistance for the entire month of December.  The question of 
the propriety of the amount of the indebtedness at issue has 
not been addressed by the RO.  Moreover, the veteran was not 
furnished the laws and regulations governing the effective 
date for which educational assistance pursuant to 38 U.S.C.A. 
Chapter 30 can be authorized.  The veteran must be furnished 
this information prior to appellate disposition to ensure 
that he has been accorded due process of law.

The appellate record is devoid of any evidence regarding the 
veteran's current monthly income and expenses.  Since the 
question of the veteran's ability to repay the indebtedness 
at issue is also integral to an equity and good conscience 
determination, the Board believes that the veteran should be 
afforded an opportunity to furnish such information prior to 
further appellate consideration.


In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should determine whether the 
veteran has been duly paid educational 
assistance pursuant to 38 U.S.C.A. 
Chapter 30 for all periods that he 
attended classes during December 1998.  
Any adjustments deemed necessary in the 
veteran's educational award for that 
month should be made.

2.  The veteran should be furnished a 
financial status report.  He is reminded 
that his failure to submit the requested 
information regarding his current monthly 
income and expenses may adversely affect 
his claim.

3.  Once the foregoing has been 
accomplished, the COWC should again 
review the claim.  If the benefit sought 
on appeal is not granted, the veteran 
should be furnished a supplemental 
statement of the case.  This should 
include the laws and regulations 
governing the effective dates of payment 
of 38 U.S.C.A. Chapter 30 educational 
assistance.  The veteran should also be 
given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit 

additional evidence and argument on the matter that the Board 
has remanded to the  RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

